Citation Nr: 0021339	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for a chronic liver 
disorder, to include hepatitis.  

4.  Entitlement to service connection for hypertension, and 
other heart diseases to include ischemic heart disease and an 
irregular heart beat.  

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently assigned a 30 percent 
evaluation.  

6.  Entitlement to an increased rating for residuals of a 
left index finger injury with scarring, currently assigned a 
10 percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to March 
1954, and was held as a prisoner of war (POW) of the North 
Korean Government from December 1, 1950, to August 23, 1953.  

This matter arises from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal.  However, before the case was 
referred to the Board of Veterans' Appeals (Board) for 
review, by a rating decision of October 1996, the veteran's 
assigned disability rating for PTSD was increased to 30 
percent, effective from July 31, 1993, and by a January 1998 
rating decision, his assigned disability rating for residuals 
of a left finger injury with scarring was increased to 10 
percent, also effective from July 31, 1993.  The veteran has 
continued his appeal with respect to the above-described 
issues, and the case has been referred to the Board for 
resolution.  

As a preliminary matter, the Board observes that the issues 
involving entitlement to service connection for hypertension 
and arthritis were initially decided on the basis of whether 
new and material evidence has been submitted to reopen 
previously denied claims.  It is apparent that the RO 
subsequently "reopened" these claims.  However, the veteran 
is essentially contending, at least in part, that his 
arthritis and cardiovascular diseases are POW presumptive 
diseases, and post-traumatic osteoarthritis and beriberi 
heart disease are such diseases.  See 38 C.F.R. § 3.309(c) 
(1999).  The U.S. Court of Appeals for Veterans' Claims held 
in Suttman v. Brown, 5 Vet. App. 127 (1993), that the new and 
material evidence requirement does not apply to claims of 
service connection for the POW presumptive diseases listed in 
38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c).  Accordingly, 
the Board, as the RO eventually did, will consider the issues 
without regard to finality of a prior RO decision. 

The Board also notes that in a statement dated in September 
1996, the veteran indicated that he wished to withdraw all 
issues in appellate status except for the above-named issues, 
in addition to claims for service connection for a stomach 
disorder and for residuals of frozen feet.  The claims with 
respect to those last two issues were subsequently granted by 
a January 1998 rating decision.  Accordingly, the Board's 
review of the veteran's appeal will be limited to those 
claims listed in the "Issues" section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  There is no competent medical evidence of a nexus or link 
between any diagnosed arthritis and the veteran's active 
service.  

3.  There is no competent medical evidence of a nexus or link 
between any diagnosed eye disorder and the veteran's active 
service.  
4.  There is no competent medical evidence of a nexus or link 
between any diagnosed liver disorder, to include hepatitis, 
and the veteran's active service.  

5.  There is no competent medical evidence of a nexus or link 
between any diagnosed hypertension, or other heart disease 
including an irregular heartbeat and the veteran's active 
service, and no competent medical evidence of a diagnosis of 
ischemic heart disease.  

6.  The veteran has been found to be unemployable due to his 
service-connected disabilities, and is currently in receipt 
of total disability benefits based on individual 
unemployability (TDIU).  

7.  The veteran's service-connected PTSD is objectively shown 
to be productive of symptomatology most consistent with a 
demonstrable inability to obtain or retain employment, 
severely limited ability to care for his own basic needs, and 
the attitudes of all contacts except for the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  In addition, the veteran's PTSD is shown 
to be productive of an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation as to time or place, and 
gross impairment in the thought processes or communication in 
addition to some suicidal ideation.  

8.  The veteran's service-connected residuals of a left index 
finger injury with scarring is objectively shown to be 
productive of symptomatology most consistent with functional 
impairment due to poor capillary refill, numbness, and 
weakness.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for arthritis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran's claim for service connection for a liver 
disorder, to include hepatitis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran's claim for service connection for 
hypertension and heart disease to include ischemic heart 
disease and an irregular heart beat is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

5.  The criteria for assignment of a 100 percent evaluation 
for the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

6.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's residuals of a left index finger 
injury with scarring have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5225, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  

The threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  The veteran has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The third element may be 
established by use of statutory presumptions.  See Caluza, at 
506.  Alternatively, a claim may be well grounded based on 
the application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Further, with respect to former POWs, certain diseases which 
have become manifest to a degree of 10 percent or more, at 
any time after the veteran's separation from service, may be 
presumed to have been incurred in service.  However, none of 
the diseases with which the veteran has been diagnosed, 
including arthritis, any eye disorder, liver disease to 
include hepatitis, or hypertension and an irregular heart 
beat, are included among the list of diseases associated with 
POW or former POW status.  See 38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(c) (1999).  Accordingly, 
service connection cannot be awarded on a presumptive basis 
due solely to the veteran's status as a former POW.  However, 
these diseases may still be presumptively service-connected 
if they are shown to have become manifest to a degree of at 
least 10 percent or more within one year after separation 
from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.309(a) 
(1999).  The Board notes that under 38 C.F.R. § 3.309(c), 
ischemic heart disease and post-traumatic osteoarthritis are 
included among those diseases associated with POW status.  
However, as will be discussed in detail below, the veteran 
has not objectively been shown to have either ischemic heart 
disease or post-traumatic osteoarthritis.  

The veteran's service medical records are completely negative 
for any indication of arthritis, chronic liver diseases to 
include hepatitis, or hypertension, irregular heart beat, or 
ischemic heart disease.  The veteran did indicate that he 
experienced an episode of night blindness of one month's 
duration in 1952, but the service medical records did not 
otherwise indicate any eye disorders.  Serology results 
showed that the veteran also had some form of syphilis.  At 
the time of his discharge from service, the veteran's vision 
was shown to be 20/30 bilaterally.  In addition, the veteran 
was shown to have experienced a stomach ulcer, dysentery, 
pneumonia, and frostbite of his toes.  

Later, following his discharge from service, pursuant to a 
claim for service connection, the veteran claimed that he had 
beri-beri in December 1950 as well as a "blood condition."  
He underwent a VA rating examination in May 1954, and his 
blood pressure was found to be 126/70.  His period of night 
blindness while a POW was considered to have been due to 
dietary deficiencies, and he was only found to have a small 
degree of hyperopic astigmatism which was not considered to 
be of such severity as to warrant corrective lenses.  The 
veteran's diagnoses included history of dysentery without 
residual, infection of the left index finger with slight 
residual, history of beri-beri without residual, early latent 
syphilis, and a history of frostbite of both feet without 
residual.  At the time of a July 1959 VA rating examination, 
the veteran indicated that upon his release from a Chinese 
POW camp, he had been treated for "blood poisoning."  
However no findings or diagnoses were rendered to that 
effect.  
The veteran underwent a VA rating examination in July 1982 in 
which he was found to have mild degenerative arthritis in the 
right knee.  In addition, he was noted to have what was 
characterized as mild, controlled hypertension since 1973.  
However, no medical opinion linking these disorders to the 
veteran's active service was offered, and the veteran was not 
found to have any eye disorders or chronic liver disease to 
include hepatitis.  In August through October 1983, the 
veteran underwent a series of rating examinations in which he 
complained of bilateral "eye pain" and assorted joint pain.  
He was found to have degenerative changes in the lumbosacral 
spine, but was not otherwise found to have any sort of eye 
disorder beyond the astigmatism that had been previously 
found to be a congenital or developmental disorder.  No 
medical opinion linking the degenerative arthritis to his 
service or time spent incarcerated as a POW was offered.  

Contemporaneous clinical treatment records dating from 
February 1989 through July 1999 show that in February 1989, 
the veteran was diagnosed with ocular migraines after 
complaining of headaches preceded by various forms of visual 
phenomena, including lights.  He underwent a private eye 
examination in December 1994, and was noted to have visual 
acuity of 20/40 in the left eye and 20/50 in the right eye.  
No icterus or conjunctival pallor was noted, and the pupils 
were equal and reactive to light.  The fundus appeared 
normal.  

Throughout the period represented by the clinical treatment 
records, the veteran was generally shown to have 
hypertension, but such disorder was not found to be related 
to his active service.  In April 1993, the veteran was found 
to have what was characterized as minimal aortic sclerosis 
with very mild aortic insufficiency and stenosis.  The 
treating physician expressly noted that the veteran did not 
have ischemia.  In August 1993, the veteran was noted to have 
what were described as rare premature atrial contractions 
(PACs).  The treating physician noted that such findings were 
consistent with the veteran's reported history that his heart 
occasionally skipped a beat.  He was otherwise found to have 
normal cardiac and sinus rhythms.  

The veteran underwent a VA rating examination in November 
1993 in which he stated that he suffered from beri-beri while 
a POW.  He indicated that he had experienced swelling of his 
feet and avitaminosis.  However, no findings with respect to 
beri-beri were included in the examination report.  In 
addition, the veteran was noted to have had a 10-to-15 year 
history of hypertension.  Again, there was no opinion linking 
the diagnosed hypertension to the veteran's active service, 
to include his period of incarceration as a POW.  In 
addition, in November 1993, the veteran was found to have a 
mildly enlarged heart, and was noted to have a possible 
myocardial megaly.  The report of a July 1998 VA rating 
examination shows that the veteran complained of experiencing 
an irregular heartbeat for which he had received treatment, 
and he was diagnosed with cardiac arrhythmia and 
hypertension.  No opinion with respect to the etiology of his 
diagnosed heart disorder or hypertension was offered.  The 
veteran also indicated that his legs had swelled due to what 
he believed was a vitamin deficiency.  However, none of his 
diagnoses, particularly those relating to his claimed cardiac 
disorders and hypertension, included beri-beri or ischemic 
heart disease.  

Treatment records dating from January through July 1993 show 
that the veteran had abnormal liver scans, but that there 
were no indications or other history of hepatitis.  A 
treatment note dated in December 1993 shows that the veteran 
had abnormal liver function tests, but upon administration of 
Prednisone such liver functions returned to normal.  However, 
a liver biopsy dated in April 1995 showed results consistent 
with hemangiomas.  During the course of a VA rating 
examination conducted in May 1997, test results for hepatitis 
were completely negative.  The veteran had given a history of 
being forced to drink contaminated drinking water and 
generally living in unsanitary conditions, and on that basis, 
the examiner concluded that he had a possible history of 
hepatitis.  However, it was also emphasized that he did not 
have any current signs or symptoms of hepatitis.  

The clinical treatment records generally show that the 
veteran has been diagnosed with degenerative osteoarthritis.  
However, he has never asserted and there is no evidence to 
suggest that he experienced any physical trauma to his joints 
which would result in traumatic arthritis.  In July 1993, the 
veteran was noted to have rheumatoid arthritis, but such was 
not linked to his active service.  The report of a May 1997 
VA rating examination shows that the examiner noted that the 
veteran had not experienced any significant injury in 
service, and concluded on that basis that he had what she 
characterized as "garden variety" osteoarthritis.  

The veteran and his wife appeared at personal hearings before 
Hearing Officers at the RO in August 1995 and in September 
1996.  The veteran testified that he thought he had 
contracted beri-beri in service because his legs had become 
swollen while he was a POW, and that because he had a great 
deal of heart trouble since that time, including an irregular 
heart beat.  However, he indicated that he was unable to 
recall having been diagnosed with beri-beri.  With respect to 
arthritis, the veteran testified that he had been diagnosed 
with arthritis in his right hip and neck, and that he 
believed that such disease was due to starvation while 
incarcerated as a POW and due to exposure to sub-zero 
temperatures.  In addition, he opined that steroids 
prescribed for his arthritis "ruined" his blood pressure.  

The veteran testified that while incarcerated as a POW, his 
diet was limited to one bowl of cracked corn per day, and 
that he and other POWs had to draw their drinking water from 
a river in which raw sewage was deposited.  He testified that 
he had been advised by other POWs that he looked "yellow," 
and that he was certain that he had had hepatitis.  According 
to the veteran, recent hospital and medical reports showed 
that he had spots on his liver.  With respect to his 
eyesight, the veteran and his wife testified that he had 
suffered from night blindness while a POW, and that any light 
hurt his eyes.  He testified that he wore dark colored 
glasses in an effort to avoid direct visual contact with 
light.  The veteran also indicated that he had been diagnosed 
with ocular migraines, but expressed his belief that some 
sort of virus he was exposed to as a POW had caused such 
problems.  

The Board has evaluated the foregoing, and must conclude that 
the veteran's claims for service connection for arthritis, an 
eye disorder, a chronic liver disease to include hepatitis, 
and heart disease to include ischemic heart disease, 
hypertension, and an irregular heart beat are all not well 
grounded.  The Board acknowledges that the veteran suffers 
from degenerative osteoarthritis, has experienced abnormal 
liver function test readings, has hypertension and an 
irregular heart beat, and that he currently wears bifocals.  
However, the evidence fails to show a diagnosis of post-
traumatic arthritis, beriberi or ischemic heart disease, or a 
nexus between his degenerative arthritis or any currently 
diagnosed cardiovascular disorder and service, to include his 
period of incarceration as a POW.  

The Board further acknowledges that the veteran has 
arthritis, but his diagnosed disorder has been characterized 
as degenerative, rather than traumatic.  In addition, while 
the veteran has been shown to have hypertension and at least 
periodic cardiac arrhythmia, and while he likely did 
experience swollen lower extremities while a POW, he has not 
presented any competent medical evidence that he ever 
actually had beri-beri or currently has ischemic heart 
disease.  Moreover, there is no competent medical evidence 
that the veteran suffers from hepatitis, and there is no 
competent medical evidence of a nexus or link between any of 
the veteran's diagnosed disorders at issue here and any 
incident of his active service, to include his incarceration 
as a POW, therein.  In short, while the evidence shows that 
the veteran has hypertension, cardiac arrhythmia, arthritis, 
requires bifocals, and has had abnormal liver function test 
results in the past, there is no competent medical evidence 
of a nexus or link between these disorders and his active 
service.  

The Board emphasizes that none of the diseases for which 
service connection is currently sought are listed among those 
diseases presumptively associated with former prisoners of 
war.  Under 38 C.F.R. § 3.309(c), there is a lifetime 
presumption of service incurrence for ischemic heart disease 
in former prisoners of war who experienced localized edema 
during captivity.  While the veteran may have experienced 
localized edema during captivity, he has not been diagnosed 
with ischemic heart disease.  Therefore, service connection 
cannot be granted for a disease he has not been shown to 
have.  

The Board also recognizes that the veteran has submitted 
numerous medical journal articles and treatises in which it 
is suggested that there exist links between disorders from 
which he suffers, such as hypertension and other disorders, 
and incarceration as a POW, or otherwise with such disorders 
with which he has been service-connected such as PTSD.  
However, the Board observes that "generally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information contained in a medical journal or 
treatise 'is too general and inconclusive' to well ground the 
claim."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoliel v. Brown, 8 Vet. App. 459, 463 (1996); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
the requirements of medical evidence of a nexus to well 
ground his claim).  Further, "medical treatise evidence, 
however, can provide important support when combined with an 
opinion by a medical professional."  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In any event, in the present 
case, there is no medical opinion of record establishing that 
those diseases with which the veteran is actually diagnosed 
were incurred as a result of his active service.  The 
proffered treatise evidence also fails to show that the 
veteran currently suffers from such diseases as traumatic 
arthritis or ischemic heart disease.  

Moreover, lay statements and testimony by the veteran and his 
wife that he currently suffers from traumatic arthritis, 
hepatitis, or ischemic heart disease, or that his diagnosed 
degenerative arthritis, hypertension, cardiac arrhythmia, or 
any diagnosed eye disorders were incurred during service, do 
not constitute medical evidence.  As lay persons, lacking in 
medical training and expertise, the veteran and his wife are 
not competent to address issues requiring expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection.  The Board has not been made aware of any 
additional relevant evidence which could serve to well ground 
these claims.  As the duty to assist is not triggered here by 
well-grounded claims, the Board finds that the VA has no 
obligation to further develop the veteran's claims.  Se 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, supra; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).  The Board views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to complete well-grounded claims for 
service connection.  See Robinette, 8 Vet. App. at 77-78.  

II.  Increased Ratings

a.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  The veteran has made such allegations in 
this case.  Therefore, his claims for increased ratings are 
well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolutions of the issues on appeal have been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service, 
reports of VA and private medical examinations, personal 
statements offered by the veteran and his wife, and personal 
hearing testimony given by the veteran and his wife given at 
the RO before Hearing Officers.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58.  

b.  PTSD

Historically, service connection for what was then 
characterized as moderate anxiety was granted by a July 1954 
rating decision, and a 10 percent evaluation was assigned, 
effective from March 24, 1954.  In July 1993, the veteran 
submitted a claim for an increased rating for his service-
connected anxiety disorder, claiming that the then-currently 
assigned 10 percent evaluation did not adequately reflect the 
severity of that disorder.  The veteran's claim was denied by 
a July 1994 rating decision, and this appeal followed.  

The veteran had undergone several private and VA psychiatric 
examinations since his original claim for an increased rating 
had been received, and he had been diagnosed with a variety 
of psychiatric disorders, including PTSD.  By a February 1996 
rating decision, the RO appears to have recognized that the 
veteran's service-connected anxiety disorder was more 
properly characterized as PTSD.  Accordingly, the RO changed 
the diagnostic code under which the veteran's psychiatric 
disability was rated to 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) which more accurately reflected his actual 
symptomatology and diagnosis.  During the course of the 
veteran's appeal, in October 1996 the RO increased his 
assigned disability rating to 30 percent, effective from July 
3, 1993.  The veteran presently contends that the severity of 
his service-connected PTSD warrants an evaluation in excess 
of the presently assigned 30 percent evaluation.   

At the time the veteran submitted his claim for an increased 
rating for PTSD, the veteran also submitted a signed 
affidavit from his wife, dated in July 1993.  According to 
the veteran's wife, the veteran had always been reluctant to 
discuss his POW experiences, but always tended to act in a 
peculiar manner.  She indicated that he would initially 
become excited at the prospect of attending a POW reunion, 
but would become apprehensive of actually attending the event 
as the date drew near.  She indicated that the veteran would 
become visibly upset if he thought anyone in his family was 
wasting food, and tended to become obsessive over such things 
as bath soap and toilet paper.  The veteran's wife stated 
that he did not have patience to look for lost personal 
items, and was unable to drive in traffic.  She indicated 
that he would become irate in traffic, often shouting at his 
wife, and would only travel on back streets in order not to 
become lost.  She observed that the veteran had increasing 
difficulty with his memory, experiencing increasing 
confusion, and was generally sad and depressed for much of 
the day.  Further, she indicated that he would experience 
nightmares, and would become tearful upon awakening.  On one 
occasion, the veteran's wife stated that he fell asleep on a 
couch while a war movie was being shown on a nearby 
television.  He woke up thinking he was being bombed, and 
became very frightened.  According to the veteran's wife, he 
avoided large groups of people and avoided going to shopping 
malls where there was a strong probability of being caught in 
a crowded area.  

In November 1993, the veteran underwent a VA POW protocol 
examination.  The report of that examination shows that he 
was married in 1954 and had two adult children.  The veteran 
described his marriage as "good" and his wife appeared to 
be supportive, often providing details of the veteran's 
physical condition to the examiner.  She indicated that since 
his return from Korea, the veteran was easily upset, would 
yell, scream, slam things, and threaten others.  In addition, 
he had struck his wife in the past, but had not done so 
recently.  The veteran indicated that he had retired after 30 
years with a grocery store chain where he had worked as a 
meat cutter.  He indicated that he had difficulty getting 
along with others, and would become very agitated when 
summoned to attend customers.  The veteran's wife indicated 
that he tended to avoid going out because he feared becoming 
lost or meeting someone he did not know.  As a result, his 
social activities were strictly limited.  The interviewer 
noted that the veteran had a number of physical problems 
which he related to his POW experiences, and which impacted 
on his overall mental condition.  

The veteran underwent a POW/psychiatric examination in 
December 1993.  The report of that examination shows that the 
veteran spent three years as a POW during the Korean 
Conflict, and that he had endured a number of horrific 
conditions.  He indicated that he had been married since 
1954, but also reported that he was unable to get along with 
other people.  Following his discharge from service, the 
veteran indicated that he did odd jobs, until eventually 
working as a meat cutter from 1966 to 1991 at various A&P 
Food stores throughout Michigan.  The examiner observed that 
the veteran reported a history of emotional trouble since 
being held as a POW.  He reported difficulties with pain at 
times, and recalled memories of starving to death, living in 
bitter cold, and severe loneliness.  In addition, the veteran 
reported experiencing difficulty with sleep several times 
weekly, and nightmares dealing with war, cold, or having no 
food.  The veteran indicated that he generally woke up 
feeling jumpy, sweating, and feeling confused.  He preferred 
to be alone, and had an increased startle response.  The 
veteran would become nervous over trivial things, and was 
unable to drive in traffic or to attend any sort of social 
gathering with crowds of people.  On examination, the 
veteran's appearance was neat and clean, and his personal 
hygiene was adequate.  His speech was coherent, not 
pressured, and generally free of loose associations or flight 
of ideas.  However, he was observed to rely on his wife for 
answers to questions.  He did not report any visual or 
auditory hallucinations or delusions, although he did 
indicate hearing noises sounding like people coming into the 
back door of his house.  The veteran reported having had 
fleeting suicidal ideations, but did not have any specific 
plan to act on such ideations.  The examiner noted that the 
veteran had feelings of helplessness or hopelessness, 
although he was fully oriented.  There was no deficit in his 
general fund of knowledge or thinking, but his mood ranged 
from tearful to restricted, and his affect was blunted.  The 
examiner concluded with an Axis I diagnosis of PTSD, but did 
not otherwise indicate any Axis V global assessment of 
functioning (GAF) score indicating the veteran's overall 
level of functioning due to his PTSD.  

In March 1994, the veteran underwent a psychiatric 
examination conducted by the Social Security Administration 
(SSA).  The report of that examination shows that the veteran 
indicated that the majority of his psychiatric symptoms 
included depression, anxiety, confusion, agitation, and 
irritability.  The veteran's wife had indicated that he had 
once been very particular about his appearance and demanded 
that his clothes be properly cleaned and ironed, but that he 
no longer cared whether such matters had been attended to.  
The examiner indicated that on the day of his assessment, the 
veteran stated that he was "not crazy," and cried during 
the course of the examination.  It was necessary for the 
veteran's wife to help him during the examination, and she 
reported that his memory was deteriorating to the point where 
he had difficulty finding his way home on occasion.  However, 
the veteran had not undergone any psychiatric treatment.  The 
veteran reported experiencing fatigue most of the time, and 
had experienced problems with feelings of hopelessness and 
helplessness.  In addition, he indicated that he had 
increasing problems with memory loss and concentration, and 
that he had lost interest in life activities including sex.  
Further, the veteran indicated that he had suicidal thoughts 
and experienced worsening depression.  The examiner noted 
that the veteran had difficulty remembering the time he was 
held as a POW, and found it objectionable to remember the 
conditions in which he lived at that time.  

The veteran indicated that he had retired early on 
disability, and that at the time he stopped working, he could 
no longer tolerate some of his customers and would engage in 
verbal angry exchanges with them.  He indicated that he 
screamed and hollered at his wife, and that he did not have 
contact with people other than his wife.  In addition, he 
reported that while he used to perform all outdoor household 
chores such as cutting grass or shoveling snow, his wife 
would perform such duties in addition to performing all 
indoor activities and taking care of financial matters.  As a 
result, the veteran indicated that he felt incompetent and 
had a difficult time functioning.  His wife offered that she 
had to drive him to his examination, because he would likely 
become lost, and that he was losing the ability to navigate 
on roads on which he had driven for the past 30 years.  

The examiner observed that the veteran was somewhat untidy in 
his grooming, and that his hygiene was fair at best.  The 
examiner also noted that when recalling his history of 
medical difficulties incurred as a result of his POW 
experiences, the veteran would sob, and would try very hard 
to compose himself and would express great embarrassment.  
The veteran's contact with reality appeared to be good, but 
he appeared to be dependent upon his wife.  The veteran's 
self esteem appeared to be quite low, and the examiner noted 
that he did not appear to exaggerate his symptoms, but rather 
tended to minimize those symptoms.  With respect to the 
veteran's stream of mental activity, the examiner noted that 
he was vague, and was confused throughout the examination.  
Immediate memory was adequate, but long-term memory appeared 
to be impaired.  The veteran also appeared to be confused as 
to person and place.  In addition, he was unable to recall 
any U.S. presidents beyond Bush, and could not recall any but 
the current governor of Michigan.  The examiner offered his 
opinion that he believed that the veteran may suffer from an 
organic brain disease, and that the veteran was obviously 
having difficulty with memory and with his general level of 
information.  He concluded with diagnoses of Axis I severe 
major depressive disorder, without psychotic features, and 
PTSD.  The examiner also offered an Axis V GAF score 
assessment of 40 to 50.  Under the Diagnostic Statistical 
Manual, 4th Edition (DSM-IV), a GAF score of 40 to 50 
suggests some impairment in reality testing or communication, 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to 
work. . .).  Further, the examiner offered his opinion that 
the veteran's prognosis was poor, and that he was not able to 
handle his benefit funds or manage his finances in a 
responsible manner.  

The report of an October 1994 VA competency examination shows 
that due to the veteran's difficulty with his memory, it was 
necessary for his wife to be present during the interview.  
The veteran's wife stated that his memory had been decreasing 
over the past five years, and that he was not allowed to 
leave home without her.  In addition, she reported that it 
was increasingly difficult for the veteran to concentrate and 
to absorb information.  According to the veteran's wife, his 
daily activities consisted of arising, eating breakfast, 
watching television, attempting to read the newspaper, and 
attempting to assist her with housework.  She stated that the 
veteran had difficulty sleeping, often awakening and 
wandering about the house, and that he had to be reminded to 
bathe.  On questioning by the examiner, the veteran appeared 
to be at odds with his wife regarding such items as his age, 
his date of birth, and his employment status.  The veteran 
was observed to have difficulty concentrating, was restless, 
and appeared oblivious to the fact that he was being asked 
questions.  The veteran left the interview to use the 
restroom, and required assistance in returning to the 
examination room.  The examiner found that the veteran had 
such a serious impairment of memory, attention, and 
comprehension, that he would be unable to fully appreciate 
the extent of his property.  The examiner determined that he 
should therefore be considered incompetent to manage his own 
affairs.  The examiner offered an Axis I diagnosis of organic 
personality syndrome, manifested by impairment of memory, 
attention, and comprehension; and an inability to attend to 
his own activities of everyday living without assistance.  
The examiner did not refer to or appear to acknowledge the 
veteran's former POW status during the course of the 
examination.  

The veteran was visited by a VA field examiner in March 1995, 
and exhibited fair memory when asked about his background.  
However, he relied on his wife for details.  His wife 
indicated that he experienced difficulty sleeping at night, 
and tended to experience nightmares and sweat excessively as 
he tossed and turned in his bed.  In addition, the veteran's 
wife indicated that he disliked being around crowds and was 
upset by loud noises.  The examiner noted that the veteran 
was aware of his VA and SSA benefits, and indicated that he 
did not agree with the incompetency rating.  The examiner 
further observed that the veteran had spent three years 
incarcerated as a POW in Korea, and stated that the veteran 
appeared to be a depressed man who had fought with PTSD for a 
long time.  He did not appear to be employable, and his 
social life was limited to his wife and children.  He was 
only able to drive himself to the post office, and did not 
appear to have any hobbies or constructive interests.  The 
field examiner observed that the veteran lived in a lightly 
populated area that afforded him the quiet he needed, and 
concluded by offering his opinion that the veteran should be 
deemed to be competent.  

The veteran and his wife appeared before Hearing Officers at 
the RO in August 1995 and in September 1996.  The veteran 
offered testimony with respect to the numerous hardships he 
had endured in combat and after his subsequent capture by the 
North Korean forces in December 1950.  He testified as to the 
beatings, starvation, numerous deaths among fellow POWs, and 
other traumatic events he had experienced as a POW.  The 
veteran's wife testified that he experienced nightmares in 
which he thought he was marching, and has been terrified of 
loud noises.  On one occasion, she indicated that the veteran 
was sleeping on a couch while a television broadcast a 
program featuring a flying airplane.  According to the 
veteran's wife, he awoke thinking that an aircraft was flying 
over his house dropping a bomb.  The veteran testified that 
he mostly stayed at home, and indicated that if anyone walked 
in front of him, he had the urge to grab and choke them.  He 
indicated that he understood that this was not normal 
behavior, and also indicated that while at work, he could not 
stand to wait on people.  He indicated that he wanted to go 
out and beat his customers.  The veteran testified that when 
people rang the bell for assistance at the meat counter, he 
would blow up at them.  For this reason, he stated, he had to 
work at stores all over Michigan.  The veteran appeared to 
indicate that he had not sought any psychiatric treatment or 
evaluation other than for examination purposes, and that he 
had been rated as 100 percent disabled by the SSA.  The 
veteran further testified that a woman came over to his house 
with a number of children, but that he would "run them 
off."  He indicated that he could not stand to "have a 
bunch of kids and people around."  He stated that he could 
not have friends like everyone else, and that he knew such a 
situation was not normal.  At the time of the September 1996 
hearing, the veteran testified that he experienced nightmares 
of POWs being beaten and of himself being captured, but he 
was unable to discuss his symptoms or experiences with 
respect to PTSD further.  

In December 1995, the veteran underwent a private psychiatric 
examination in which he reported that he experienced 
nightmares of traumatic events, flashbacks with autonomic 
symptoms, easy startling, labile mood, and angry impulses.  
In addition, the veteran was noted to have many symptoms of 
depression including sleep disturbance, decreased energy, 
motivation and concentration, anhedonia, appetite and weight 
fluctuations, and suicidal ideation (with no intent).  The 
veteran was also noted to worry excessively on a number of 
topics, and all of the above symptoms intruded greatly on his 
ability to carry out daily activities such as driving, 
shopping, and other activities.  The veteran was noted to 
have worked as a meat cutter, and had transferred to as many 
as 50 different stores resulting from his conflicts with his 
co-workers and customers.  The veteran indicated that his 
marriage had been successful because his wife had been 
patient and understanding, and he did interact and become 
involved with other POWs which he liked due to shared 
experiences.  On examination, the veteran was dressed neatly 
and appeared to be clearly anxious.  He was reluctant to 
close the office door for fear of "not having a way out," 
and was noted to make sidelong glances throughout the 
interview.  His mood was characterized as depressed and 
anxious, and at one point, the examiner indicated that he 
burst into tears when discussing an old memory, taking 
several minutes to recompose himself afterwards.  Speech was 
of normal rate and volume, and thought processes were logical 
and coherent.  There was no evidence of overt cognitive 
disturbance, although such was not formally tested.  The 
examiner concluded with a diagnosis of clear PTSD, with 
significant depressive symptoms, perhaps sufficient for a 
major depressive episode diagnosis.  The examiner also 
observed that the veteran's symptoms had increased in 
severity over the past year for unclear reasons.  

The report of a VA rating examination for psychiatric 
disorders conducted in June 1996 contains a lengthy 
discussion of the veteran's medical and military history.  
The veteran reported that he had an explosive temper, 
experiencing "rages" and then becoming apologetic 
afterwards.  He indicated that he liked to isolate himself, 
and indicated that little was required to anger him to the 
point where he contemplated hurting other people in the past.  
In addition, he reported suffering from nightmares and cold 
sweats.  According to the veteran, his nightmares primarily 
involved combat and POW experiences.  The veteran indicated 
that he became very disturbed when confronted by someone of 
Asian descent, and indicated that he had a low level of 
patience.  Further, he stated that he experienced 
hypervigilance, exaggerated startle response, and that he 
"checked everything out" at night.  He stated that if he 
heard a sudden loud noise, he would hit, jump, or duck.  He 
also revealed that he thought about his military, combat, and 
POW experiences on a regular, daily basis.  On examination, 
he was found to be casually groomed, and was candid, polite, 
and readily answered all questions.  His speech quality was 
normal and relevant, and he was fully oriented with intact 
memory.  Intellectual functioning was in the average range, 
his mood was dysphoric, and he had a flat affect.  The 
veteran appeared to be depressed.  He reported having had 
past suicidal and homicidal ideation, but denied experiencing 
any such ideation or psychotic symptoms at the time of the 
interview.  In addition, his judgment and insight were deemed 
to be fair.  The examiner concluded with a diagnosis of Axis 
I PTSD, but did not offer any Axis V GAF score.  

In September 1996, the veteran underwent a VA field 
examination.  The report of that examination shows that he 
stayed in the vicinity of his own home, and that his wife 
dealt with most situations in his behalf.  The veteran stated 
that he was not "Loony Toons."  The field examiner observed 
that the veteran did not leave his house unless he had a 
specific destination, and that he was competent to understand 
his debts and obligations.  The examiner offered his opinion 
that the veteran should be rated as competent.  

The veteran underwent the latest VA psychiatric examination 
in July 1999.  The examiner indicated that he did not have 
the veteran's claims file available for review at the time of 
the examination, and that the information was primarily 
obtained from the veteran and his wife.  The veteran reported 
that he had not worked since age 58 or 59, and that his daily 
activities consisted primarily of watching television.  It 
appears from the examination report that the veteran's only 
social contacts occurred when his children visited him.  The 
veteran described symptomatology including irritability, and 
problems communicating with other people.  He reported being 
quick to anger, and had a poor concentrating ability.  He 
indicated that he had good and bad days.  He began crying as 
he described his symptoms.  On examination, the veteran 
appeared to be well groomed and appropriately dressed.  At 
one point, the veteran began crying and attempted to leave 
the room, but continued after some reassurance.  Behavior was 
cooperative, and speech was relevant, coherent, and fluent.  
He admitted to experiencing homicidal and suicidal ideation 
intermittently as long as he could recall.  He denied 
experiencing any audiovisual hallucinations, and there was no 
evidence of delusional thoughts.  Affect was appropriate, and 
mood was labile.  The veteran was fully oriented, and his 
memory was relatively intact.  The examiner concluded with an 
Axis I diagnosis of chronic PTSD and an Axis V GAF score of 
50.  A GAF score of 50 suggests serious symptoms of a 
psychiatric disorder (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., unable to keep a job or no friends).  
Under the regulations governing PTSD evaluations which were 
in effect when the veteran filed his claim, assignment of a 
30 percent rating was warranted upon a showing of a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have been shown to have resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

Assignment of a 50 percent evaluation was predicated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people.  
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain gainful employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate had to be so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior were also required.  Further, a 100 percent 
disability rating was warranted where the veteran was 
demonstrably unable to obtain or retain employment as a 
result of the PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the United States Court of Appeals for Veterans 
Claims (Court) also held that a showing of any one of the 
above evaluative criteria for a 100 percent rating was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based well 
before November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 1115(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from 
November 7, 1996, under the former and the current 
regulations in the VA Rating Schedule in order to ascertain 
which version is most favorable to his claim.  

Under the revised criteria for rating PTSD, a 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

Applying the regulations governing PTSD evaluations to the 
evidence of record, the Board concludes that the evidence 
supports a grant of a 100 percent evaluation for the 
veteran's service-connected PTSD.  As noted, the clinical 
treatment records show that the veteran has a variety of 
psychiatric diagnoses.  He was originally found to have an 
anxiety disorder shortly after his release from three-years' 
incarceration as a POW in North Korea.  That anxiety disorder 
was relatively recently reclassified as PTSD in order to 
reflect a more accurate characterization of his service-
connected psychiatric disorder.  In addition the veteran has 
been diagnosed with severe major chronic depression in 
conjunction with his PTSD, and at one point, was diagnosed 
with an organic personality syndrome of some sort.  

It is not in dispute that the veteran is unable to obtain or 
retain employment.  Indeed, he is currently in receipt of 
TDIU benefits based on his service-connected disabilities.  
However, the Board finds that upon a review of all of the 
objective medical evidence, including the testimony given by 
the veteran and his wife at the personal hearings, he is 
unable to secure employment primarily due to his PTSD 
symptomatology.  The Board recognizes that the veteran worked 
for 30 years as a meat cutter in a super market chain.  The 
Board further acknowledges that the VA examiner who conducted 
the October 1994 rating examination concluded that his 
primary psychiatric disability was due organic personality 
syndrome.  However, the Board also notes that that diagnosis 
was the only such diagnosis of record, and does not appear to 
be based on anything more substantial than an interview 
conducted for purposes of determining the veteran's 
competency, and did not take into account the veteran's POW 
experiences or PTSD diagnoses.  

The Board observes that the veteran has been consistently 
unable to respond to questions or provide detailed accounts 
of his experiences during the Korean Conflict, either in 
combat or as a POW.  During such attempts, he has become 
tearful, upset, and has been unable to continue.  Several 
examiners, both VA and private have offered opinions that 
while the veteran may be competent to manage his own funds, 
he relies upon his wife for support and to take care of his 
basic needs due to all of his physical disabilities, but also 
due in large part to his PTSD disability as well.  The Board 
further observes that even if the diagnosis of "organic 
personality syndrome" were accurate, no psychiatrist or 
other medical professional has offered any opinion or made 
any attempt to distinguish those symptoms which are due to 
any organic personality syndrome and those due to PTSD, or to 
otherwise attempt apportion the degree of disability incurred 
as a result of either disorder.  

The Board also observes that it was not until July 1999 that 
the veteran was afforded a rating examination that actually 
included an Axis V GAF score to be used in determining the 
level of functional impairment incurred as a result of PTSD.  
Prior to July 1999, the veteran was only afforded POW 
protocol examinations.  Even then, the veteran was found to 
have symptomatology consistent with an inability to obtain or 
retain employment and as having no friends.  It appears then, 
that on the basis of all the objective medical evidence as 
discussed more fully above, that the veteran's symptomatology 
warrants assignment of a 100 percent evaluation for PTSD 
under both the former and the current rating criteria. 

As noted, inability to obtain or retain employment is, by 
itself, sufficient to warrant assignment of a 100 percent 
disability rating under the former rating criteria.  See 
generally Johnson v. Brown, 10 Vet. App. at 95.  The Board 
recognizes that the veteran is essentially shown to be lucid 
and capable of managing his own funds, and cannot be said to 
experience totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality.  However, 
given the degree to which he requires his wife's support, and 
is crying episodes and attempts to retreat from rating 
examinations, it can be said that his behavioral processes 
are greatly affected by confusion, panic, and explosions of 
aggressive energy resulting from a retreat from mature 
behavior.  Further, given the veteran's reluctance to venture 
beyond his house without the company of his wife, his 
reluctance to meet or speak with new people, and his lack of 
any friends or associates beyond his children and members of 
a POW group, the attitudes of all contacts except for the 
most intimate can be said to be so adversely affected as to 
result in virtual isolation in his community.  

Further, the veteran appears to experience an intermittent 
inability to recall basic personal details about himself, 
which was demonstrated during the course of rating 
examinations as discussed above.  Further, the veteran has a 
reported history of having suicidal ideation, and has 
considered causing harm to others in the past.  He clearly 
has demonstrated an intermittent inability to perform 
activities of daily living, and has consistently been shown 
to rely on his wife for these functions.  Therefore, the 
Board concludes that the severity of the veteran's service-
connected PTSD warrants assignment of a 100 percent 
disability evaluation, and his appeal with respect to that 
issue is granted.  

c.  Left Finger

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures or to deformity, adhesions, defective innervation, 
or other pathology, and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying the 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  

Historically, service connection for residuals of a left 
index finger injury was granted by a July 1954 rating 
decision, and a noncompensable evaluation was assigned, 
effective from March 24, 1954.  In July 1993, the veteran 
submitted a claim for an increased rating, contending that 
the severity of his service-connected residuals of a left 
finger injury warranted assignment of a compensable 
evaluation.  The veteran's claim was denied by a July 1994 
rating decision, and this appeal followed.  By a January 1998 
rating decision, the veteran's assigned rating for his left 
finger disability was increased to 10 percent, effective from 
July 3, 1993.  He now contends that the severity of his left 
index finger disability warrants assignment of an evaluation 
in excess of 10 percent.  

The report of a November 1993 VA rating examination shows 
that the veteran had undergone a skin graft on the palmar 
aspect of his left index finger, and that he had a residual 
fine scar from that grafting.  At that time, the veteran was 
noted to have a full range of motion in his left index 
finger.  No other findings with respect to the left index 
finger were indicated.  

In September 1996, the veteran appeared before a Hearing 
Officer at the RO, and testified that while incarcerated as a 
POW, a piece was cut from his left index finger, and that he 
currently does not have circulation in that finger.  He 
indicated that he experienced difficulty in bending his 
finger, and had been advised that surgery would not be 
effective or worthwhile.  The veteran also stated that he had 
been informed that his finger would always be stiff, and he 
attempted to demonstrate that he had difficulty making a fist 
and touching his palm with his left finger tip.  

The veteran underwent a VA rating examination in May 1997.  
The report of that examination shows that he stated that when 
he flexed his left index finger in cold weather, he would 
have to manually straighten it.  On examination, the veteran 
was observed to have normal finger-to-thumb touching 
bilaterally, and he was noted to be right-hand dominant.  No 
pain was objectively noted, and the veteran was observed to 
have a good range of motion in all joints.  The veteran had 
90 degrees of flexion in both joints of his left index 
finger, although range of motion was 10 degrees less than the 
right index finger at the distal interphalangeal joint.  No 
significant scarring was found, and X-rays were essentially 
normal.  

The report of an additional VA rating examination shows that 
the veteran complained of continual pain and numbness in his 
left index finger.  On examination, he was found to have poor 
capillary refill to the left index finger with distal 
numbness.  In addition, the veteran was observed to be unable 
to flex his left index finger beyond 20 degrees.  The 
examiner concluded with a diagnosis of a remote history of 
foreign body injury to the left index finger, with surgical 
repair and residual numbness.  

The Board has reviewed the foregoing, and concludes that the 
currently assigned 10 percent evaluation for residuals of a 
left index finger injury is appropriate, and that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 10 percent under any diagnostic code.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5225 (1999), a 10 
percent evaluation is warranted for either favorable or 
unfavorable ankylosis of either the major or minor index 
finger.  The evidence shows that the veteran has complained 
of continual pain, stiffness, and numbness in his left index 
finger.  On examination, his finger has not been shown to be 
ankylosed, and his range of motion has been characterized as 
near normal, per the report of the May 1997 rating 
examination, to at least moderately impaired, as reflected by 
the report of the July 1998 rating examination.  The veteran 
has been found to experience poor capillary refill to the 
left index finger in addition to distal numbness and 
complaints of chronic pain.  Thus, while there is objective 
medical evidence of functional limitation due to pain and 
weakness that arguably approaches ankylosis, the maximum 
rating under Diagnostic Code 5225 for favorable or 
unfavorable ankylosis of the major or minor index finger is 
the current rating of 10 percent.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999), a 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  However, while the evidence 
shows that the veteran has a small residual scar on the 
palmar surface of his left index finger, the scar is not 
shown to be tender or painful on objective demonstration.  
Therefore, the Board concludes that assignment of an 
evaluation in excess of 10 percent for the veteran's 
residuals of a left finger injury is not warranted.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), have also been considered.  However, 
inasmuch as the veteran's service-connected left index finger 
disability constitutes only slight overall impairment, and 
that as TDIU benefits are currently in effect, such issue 
regarding the impact of the left finger disability on 
employability is rendered moot.  

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 10 percent for his 
residuals of a left index finger injury, the benefit of the 
doubt doctrine is not applicable.  Therefore, the veteran's 
claim for an increased rating is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 









ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for an eye disorder is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a chronic liver disorder, to include 
hepatitis, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension and other heart diseases 
including ischemic heart disease and an irregular heart beat, 
is denied.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a 100 percent evaluation for 
PTSD is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left index finger injury with scarring is 
denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

